Citation Nr: 0524332	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-02 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee with postoperative absence of 
an anterior cruciate ligament.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from March 1974 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2000 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2004, the Board remanded this case to the RO via 
the VA Appeals Management Center (AMC) for further 
development of the evidence.  The case was returned to the 
Board in June 2005.


FINDINGS OF FACT

1.  The range of motion of the veteran's knees is essentially 
within normal limits.

2.  Instability, weakness, incoordination, or excess 
fatigability of the veteran's knees has not been demonstrated 
by any objective clinical findings.

3.  A physician who examined the veteran four times during 
the period August 2000 through September 2004 found that the 
veteran's subjective complaints of knee pain are likely 
exaggerated.

4.  The veteran's knee disorders are not exceptional or 
unusual in nature, have not markedly interfered with the 
veteran's employment, and have not required frequent 
hospitalizations.

CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for chondromalacia of the 
right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2004).

2.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for chondromalacia of the 
left knee with postoperative absence of an anterior cruciate 
ligament are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter sent to the veteran by the AMC in August 
2004 contained the four content elements of the required VCAA 
notice listed by the Court in Pelegrini II.  Because a 
statement of the case furnished to the veteran by the RO in 
December 2001 and a supplemental statement of the case 
furnished to the veteran by the RO in May 2002 notified him 
of the criteria to rate his knee disabilities under the 
provisions of VA's schedule for rating disabilities, the 
Board finds that the timing of the VCAA notice in this case 
was not prejudicial to the veteran and did not affect the 
essential fairness of the adjudication of his claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  The 
Board concludes that VA has fulfilled the duty to notify 
pursuant to the VCAA and its implementing regulations.

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  After receipt of the 
veteran's claim for an increased evaluation for his service 
connected knee disabilities, VA afforded the veteran multiple 
orthopedic examinations to evaluate the severity of his knee 
disorders.  VA also obtained records of the veteran's 
outpatient treatment at a VA medical facility during the 
appeal period.  The veteran and his representative have not 
identified any existing additional evidence which might be 
relevant to the issue on appeal.  Therefore, the Board finds 
that further assistance is not required and the case is ready 
for appellate review.  

II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertain to 
degenerative arthritis, provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to 
limitation of flexion of a leg, provides that an evaluation 
of 10 percent requires limitation of flexion of the leg to 45 
degrees and an evaluation of 20 percent requires limitation 
of flexion of the leg to 30 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5261, pertaining to 
limitation of extension of a leg, provides that an evaluation 
of 10 percent requires limitation of extension of the leg to 
10 degrees and an evaluation of 20 percent requires 
limitation of extension of the leg to 15 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to other 
impairment of a knee, provides that slight impairment of a 
knee, with recurrent subluxation or lateral instability, 
warrants an evaluation of 10 percent.  An evaluation of 20 
percent requires moderate impairment of the knee with 
recurrent subluxation or lateral instability.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2004).  

A diagnostic code based on limitation of motion of a joint 
does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, 
which prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity, with the additional proviso 
that the Secretary shall adjust the schedule of ratings from 
time to time in accordance with experience.  To accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve, on the basis of the criteria set forth in this 
paragraph, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2004).

III. Factual Background and Analysis

The record in this case reveals that the rating decision in 
December 2000 granted separate 10 percent evaluations for the 
veteran's service connected bilateral knee disabilities 
despite the fact that a VA physician who conducted a joints 
examination of the veteran's knees in August 2000 had 
reported that on examination there was no limitation of 
motion of the veteran's knees and objective physical findings 
did not substantiate the veteran's subjective complaints of 
pain in his knees.

At subsequent VA orthopedic examinations in January 2004 and 
September 2004, the range of motion of the veteran's knees 
was found to be normal, with flexion of each knee to 140 
degrees and extension of each knee to zero degrees, see 
38 C.F.R. § 4.71a, Plate II, and the ligaments of both knees 
were stable.  At the January 2004 examination, the examiner 
found that the veteran had arthritis of both knees related to 
chondromalacia.  At the September 2004 examination, there was 
no weakened movement, excess fatigability, or incoordination.  
In addition, the examining physician stated that there was no 
evidence of any deterioration of the condition of the 
veteran's knees since earlier VA examinations which he had 
performed and that, in his opinion, the veteran's complaints 
of knee pain were "exaggerated to say the least."  

The competent medical evidence in this case, including VA 
examination findings and VA outpatient clinic notes dated in 
2001-2004 fail to show any limitation of motion of either 
knee which would warrant an evaluation in excess of 10 
percent under Diagnostic Codes 5003, 5260, 5261.  Nor is 
there any competent medical evidence to warrant consideration 
of ratings in excess of 10 percent under the rating factors 
listed in 38 C.F.R. §§ 4.40, 4.45, or the rating factors 
discussed in DeLuca, supra.  Recurrent subluxation or lateral 
instability of either of the veteran's knees has not been 
shown by any competent or credible evidence, so the Board 
finds that rating his knee disorders under Diagnostic Code 
5257 would not be appropriate.  There is thus clearly no 
basis in law or fact on which a schedular evaluation in 
excess of 10 percent may be granted for the veteran's 
disabilities of the right knee and of the left knee.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2004).

There is no competent or credible evidence which shows that 
the veteran's service connected knee disorders are 
exceptional or unusual in any way or have resulted in marked 
interference with employment or frequent hospitalizations so 
as to warrant consideration of extraschedular evaluations.  
The Board is, therefore, not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER


Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee with postoperative absence of 
an anterior cruciate ligament is denied.  



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


